— Order unanimously reversed, without costs, and motion denied. Memorandum: Plaintiff’s moving papers allege that counsel’s default in proceeding before the medical malprac*832tice panel was occasioned by the press of other business. This constitutes nothing more than a law office failure and is insufficient to warrant relief (see Migliaccio v Phoenix Ins. Co., 91 AD2d 821; Beermont Corp. v Yager, 34 AD2d 589; see, also, Barasch v Micucci, 49 NY2d 594, 600). (Appeal from order of Supreme Court, Oneida County, McLaughlin, J. — vacate order dismissing complaint.) Present — Simons, J. P., Hancock, Jr., Callahan, Moule and Schnepp, JJ.